IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


JOSEPH LEE, DECEASED, AND HIS          : No. 286 EAL 2017
WIDOW, EMMA LEE,                       :
                                       :
                    Petitioners        : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
                                       :
            v.                         :
                                       :
                                       :
WORKERS' COMPENSATION APPEAL           :
BOARD (CITY OF PHILADELPHIA),          :
                                       :
                    Respondent         :


                                  ORDER



PER CURIAM

      AND NOW, this 21st day of November, 2017, the Petition for Allowance of

Appeal is DENIED.